Citation Nr: 0000863	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased initial rating for 
degenerative joint disease of the right knee, currently rated 
as 10 percent disabling.  

3.  Entitlement to an increased initial rating for lateral 
instability of the right knee due to degenerative joint 
disease, currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
bilateral degenerative joint disease of the knees, with a 10 
percent initial rating for each joint.  The veteran filed a 
timely notice of disagreement concerning these rating 
determinations, and was sent a statement of the case.  He 
then filed a timely substantive appeal, perfecting this 
appeal.  A personal hearing before a member of the Board was 
afforded the veteran in May 1998.  

This appeal was first presented to the Board in May 1999, at 
which time it was remanded for additional development.  In an 
August 1999 rating action, the RO awarded the veteran an 
additional separate rating of 10 percent for lateral 
instability of the right knee, due to degenerative joint 
disease.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); 
VAOPGCPREC. 23-97 (July 1, 1997).  As this award arises out 
of the original grant of service connection for degenerative 
joint disease of the right knee, for which the Board retains 
jurisdiction, the Board thus also has jurisdiction over 
whether the appropriate rating has been assigned for the 
instability of the knee.  38 U.S.C.A. §§ 7104, 7105 (West 
1991 & Supp. 1999).  


FINDINGS OF FACT

1.  The veteran has degenerative joint disease of the left 
knee, confirmed by X-ray evidence.  

2.  The veteran's left knee displays limitation of extension 
to 5º, and limitation of flexion to 95º.  

3.  The veteran's degenerative joint disease of the left knee 
results in slight impairment due to lateral instability and 
recurrent subluxation.  

4.  The veteran has degenerative joint disease of the right 
knee, confirmed by X-ray evidence.  

5.  The veteran's right knee displays limitation of extension 
to 5º, and limitation of flexion to 105º.  

6.  The veteran's degenerative joint disease of the right 
knee results in moderate impairment due to lateral 
instability and recurrent subluxation.  


CONCLUSIONS OF LAW

1.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's degenerative joint disease of 
the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).  

2.  A separate increased initial rating, of 10 percent and no 
higher, is warranted for the veteran's lateral instability 
and recurrent subluxation of the left knee, due to 
degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).  
VAOPGCPREC. 23-97 (July 1, 1997).  

3.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's degenerative joint disease of 
the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).  

4.  An increased initial rating, of 20 percent and no higher, 
is warranted for the veteran's lateral instability and 
recurrent subluxation of the right knee, due to degenerative 
joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).  VAOPGCPREC. 
23-97 (July 1, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his service medical records, the veteran had a 
long history of bilateral knee pain during service.  His case 
was reviewed by a medical evaluation board in January 1995, 
for which he was afforded a December 1994 military medical 
examination of the knees.  His history of knee pain, right 
greater than left, for which he took anti-inflammatory 
medication, was noted.  Upon examination, his knees were 
without warmth or hyperemia, but were positive for crepitus 
on range of motion.  Range of motion was limited, but more 
specific findings were not reported.  No effusion was 
present, and Lachman's test was negative.  X-rays confirmed 
bilateral degenerative joint disease of the knees.  The final 
diagnosis was of severe bilateral degenerative joint disease 
of the knees.  The military evaluation board considered these 
findings, but concluded the veteran was fit for duty.  
However, the veteran accepted voluntary retirement that same 
year, and separated from service in October 1995.  

In November 1995, the veteran filed a claim for service 
connection for bilateral degenerative joint disease of the 
knees.  A VA medical examination was afforded the veteran in 
December 1995.  He reported bilateral knee pain, accompanied 
by occasional swelling and buckling of the joints.  He 
reported taking anti-inflammatory medication for the pain.  
On objective physical evaluation, the veteran's gait was 
described as "waddling," and his knees displayed moderate 
effusion bilaterally.  Range of motion testing demonstrated 
5º extension and 130º flexion, with moderate crepitus, for 
both knees.  No instability was evident in either knee.  No 
pain or tenderness upon palpation was noted.  X-rays 
confirmed degenerative changes in both knees.  The final 
diagnosis was of bilateral degenerative joint disease, 
moderate in degree, of the knees.  

Based on these medical findings, the RO issued a February 
1996 rating decision awarding the veteran service connection 
for degenerative joint disease of the right and left knees, 
with a 10 percent disability rating for each joint.  The 
veteran filed a March 1996 notice of disagreement regarding 
these rating determinations, and was sent a statement of the 
case that same month.  He then filed an April 1996 VA Form 9, 
perfecting his appeal.  He also requested a personal hearing 
before a member of the Board.  

In May 1998, the veteran testified on his own behalf before a 
member of the Board.  He reported a long history of bilateral 
knee pain since service.  Currently, he cannot stand for long 
periods of time due to his knee pain, and he experiences 
swelling due to fluid collection in each joint.  While he 
does have some range of motion in the knees, he reported pain 
with most motion.  He takes aspirin on a daily basis to 
manage his pain.  While the veteran has pursued outpatient 
treatment for his bilateral knee problems, he has not been 
hospitalized due to these disabilities.  Overall, he asserted 
that the disability rating afforded by the VA was 
insufficient in light of his actual impairment, and a more 
complete medical evaluation was necessary in order to 
accurately assess his limitations.  

At his personal hearing, the veteran also presented the 
medical report of R.P.D., M.D., who examined the veteran in 
May 1998.  The doctor noted a large bilateral effusion of the 
knees, with pain on palpation.  The veteran had full range of 
motion but his motion was accompanied by stiffness.  Dr. D. 
reviewed x-rays of the knees taken in 1993, and took 
additional x-rays for comparison.  These films confirmed the 
presence of bilateral progressive degenerative joint disease 
of the knees.  No joint cartilage was evident in either knee.  
Minimal subluxation was noted on the left.  The final 
diagnosis was of mild to moderate degenerative arthritis of 
the bilateral knees, progressing, for which total bilateral 
knee replacement surgery would probably be necessary in the 
future.  

The veteran's claim was initially presented to the Board in 
May 1999, at which time it was remanded for additional 
development, including a new VA medical examination.  

A new VA medical examination, including x-rays, was afforded 
the veteran in June 1999.  He again reported a long history 
of bilateral knee pain.  According to the examination report, 
although the veteran's knee pain bothered him at the end of 
his workday, he had not lost any time from work due to his 
bilateral disability.  Upon physical examination, both knees 
were clearly swollen, but without warmth, discoloration, or 
tenderness.  Range of motion testing revealed 5º extension 
and 105º flexion on the right, and 5º extension and 95º 
flexion on the left, both with crepitus.  Muscle strength 
testing demonstrated 5/5 muscle strength on the left, and 5-
/5 on the right.  The veteran's right knee medial collateral 
ligament was +1 loose on the right, but the remainder of his 
right knee ligaments were intact.  The ligaments of the left 
knee were all intact.  X-rays taken concurrent with the 
examination revealed significant joint space narrowing of 
both knees, and confirmed the presence of osteoarthritis.  
The final diagnosis was of bilateral osteoarthritis of the 
knees, severe in degree.  In the examiner's opinion, the 
veteran's significant degree of arthritis would impair his 
ability to stand, walk, climb stairs, and kneel, and would 
require total knee replacement in the near future.  The 
examiner did not, however, characterize the veteran's 
impairment of either knee in terms of additional range of 
motion loss.  

In August 1999, the RO considered this additional medical 
evidence, and continued the prior initial ratings of 10 
percent for each knee due to degenerative joint disease.  
However, an additional separate rating of 10 percent was 
awarded for lateral instability of the right knee, due to 
degenerative joint disease.  The appeal was then returned to 
the Board.  



Analysis

The veteran's claims for increased initial ratings for his 
service-connected bilateral degenerative joint disease of the 
knees are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service 
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  When the assignment of initial 
ratings is under consideration, the level of disability in 
all periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).

In cases where, after a careful consideration of all 
evidence, a reasonable doubt arises as to the degree of 
disability, that reasonable doubt must be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

I. Increased initial rating - Degenerative joint disease of 
the left knee

Currently, the veteran's service connected left knee 
disability is rated 10 percent disabling under Diagnostic 
Code 5010, for traumatic arthritis.  This code in turn 
utilizes the criteria of Diagnostic Code 5003, for 
degenerative arthritis, which rates the limitation of motion 
of the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for each 
major joint or group of minor joints involved.  Arthritis of 
two or more major joints, verified by x-ray, with occasional 
incapacitating exacerbations, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

As an initial matter, the veteran has asserted that a 20 
percent disability rating under Diagnostic Code 5003 is 
warranted for each knee, because his arthritis involves two 
or more major joints, with occasional incapacitating 
exacerbations.  While the veteran is service connected for 
arthritis which involves two or more major joints, with 
occasional incapacitating exacerbations, he cannot be granted 
a 20 percent rating for each knee under Diagnostic Code 5003.  
Such an award would amount to pyramiding, in violation of 
38 C.F.R. § 4.14, as each knee would thus be considered 
twice, once in its own regard, and once again in the context 
of the opposite knee.  38 C.F.R. § 4.14 (1999).  For this 
reason, an increased initial rating, to 20 percent, under 
Diagnostic Code 5003, is not warranted for the veteran's 
degenerative joint disease of the left knee.  Instead, the 
veteran's knees have been evaluated separately, as each 
displays unique manifestations of the service connected 
degenerative joint disease.  

Nevertheless, consideration must be given to other diagnostic 
codes which may be applicable to the veteran's service 
connected knee disability.  As is noted in Diagnostic Code 
5003, any limitation of motion of the affected joint must be 
considered in rating the veteran's disability.  Limitation of 
motion of the knee will result in a compensable rating of 10 
percent where extension is limited to 10º, or flexion is 
limited to 45º.  A 20 percent rating will be awarded for 
extension limited to 15º, or flexion limited to 30º.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).  
However, based on the evidence of record, a compensable 
rating for limitation of motion is not demonstrated.  The 
most severe limitation of motion of the left knee noted in 
the record is quantified as 5º extension and 95º flexion, 
both observed in June 1999.  Neither of these results 
warrants a compensable rating in light of the applicable 
diagnostic codes.  While the VA examiner who evaluated the 
veteran at that time did confirm that the veteran's 
degenerative joint disease of the left knee would impair his 
ability to stand, walk, climb stairs, and perform other such 
activities, he declined to quantify any additional impairment 
in terms of additional degrees of limitation of motion.  The 
Board itself is forbidden to speculate on the additional 
limitation of motion, if any, due to pain, weakened movement, 
excess fatigability, or incoordination on movement, as this 
question requires medical expertise.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an increased 
initial rating due to limitation of motion based on the 
Court's pronouncements in DeLuca is not warranted at this 
time.  DeLuca, supra.  

Nevertheless, the VA's General Counsel has determined that 
because the rating criteria for arthritis do not take into 
consideration all possible impairment of the affected joint, 
a separate rating may be awarded under Diagnostic Code 5257 
for other impairment of the knee, including such 
manifestations as lateral instability or recurrent 
subluxation.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999); VAOPGCPREC. 
23-97 (July 1, 1997).  Because these manifestations are not 
considered within the context of Diagnostic Code 5003 et 
seq., a separate award under Diagnostic Code 5257 is not in 
violation of 38 C.F.R. § 4.14.  

In the present case, the December 1995 VA examination report 
does reflect "buckling" of the veteran's knees, which 
clearly implies some degree of instability.  Likewise, the 
May 1998 medical examination report of Dr. R.P.D., private 
physician, indicates subluxation, albeit minimal, of the 
veteran's left knee.  Finally, both the December 1995 and 
June 1999 VA medical examination reports note effusion of the 
left knee and crepitus with motion.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, this medical evidence is sufficient to 
establish slight impairment of the left knee due to 
subluxation and instability, which warrants a separate 10 
percent initial rating under Diagnostic Code 5257.  

However, an increased initial rating, beyond 10 percent, for 
lateral instability and subluxation, is not warranted, based 
on the evidence of record.  While the veteran has been 
examined on several occasions during the pendency of his 
appeal, he has had minimal, and noncompensable, limitation of 
motion at all times of record.  He is able to stand and self-
ambulate, albeit with some pain.  According to the May 1998 
private medical examination report submitted by the veteran, 
the subluxation in his left knee is "minimal."  The June 
1999 VA medical examination report indicates both knees are 
free of discoloration, warmth, and tenderness.  Muscle 
strength testing was 5/5 on the left, with all ligaments of 
the left knee intact.  The totality of the evidence regarding 
the left knee is thus against an increased initial rating, in 
excess of 10 percent, for lateral instability and subluxation 
of the left knee.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's lateral instability and subluxation has, however, 
presented a degree of impairment equal to a 10 percent rating 
since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran has stated he has lost no time from work due to his 
knee disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the evidence does not support an increased 
initial rating, in excess of 10 percent, for the veteran's 
degenerative joint disease of the left knee.  However, a 
separate rating of 10 percent under Diagnostic Code 5257, for 
lateral instability and recurrent subluxation, is authorized 
by law and supported by the evidence of record.  


II. Increased initial rating - Degenerative joint disease of 
the right knee

Currently, the veteran's service connected degenerative joint 
disease of the right knee is rated 10 percent disabling under 
Diagnostic Code 5010, for traumatic arthritis.  This code in 
turn utilizes the criteria of Diagnostic Code 5003, for 
degenerative arthritis, which rates the limitation of motion 
of the affected joint.  When the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for each major joint or group 
of minor joints involved.  Arthritis of two or more major 
joints, verified by x-ray, with occasional incapacitating 
exacerbations, warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  

As is noted above, the veteran's disability rating for 
degenerative joint disease of the right knee cannot be 
increased to 20 percent for each joint, based on bilateral 
degenerative joint disease, confirmed by X-ray, of two or 
more major joints.  Such a result would amount to a violation 
of 38 C.F.R. § 4.14.  Nevertheless, the veteran may still be 
awarded an increased initial rating, in excess of 10 percent, 
for his service connected degenerative joint disease of the 
right knee if he has sufficiently severe limitation of motion 
of the joint.  Such an award will be considered below.  

Limitation of motion of the knee will result in a compensable 
rating of 10 percent where extension is limited to 10º, or 
flexion is limited to 45º.  A 20 percent rating will be 
awarded for extension limited to 15º, or flexion limited to 
30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).  
In the present case, however, the medical evidence 
demonstrates, at its most severe, limitation of extension to 
5º, reported in December 1995 and again in June 1999, and 
limitation of flexion to 105º, reported in June 1999.  Thus, 
the schedular criteria for a compensable rating for 
limitation of motion of the right knee are not met.  While 
the VA examiner who evaluated the veteran in June 1999 did 
confirm that the veteran's degenerative joint disease of the 
right knee would impair his ability to stand, walk, climb 
stairs, and perform other such activities, he declined to 
quantify any additional impairment in terms of additional 
degrees of limitation of motion.  The Board itself is 
forbidden to speculate on the additional limitation of 
motion, if any, due to pain, weakened movement, excess 
fatigability, or incoordination on movement, as this question 
requires medical expertise.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Thus, an increased initial rating due 
to limitation of motion based on the Court's pronouncements 
in DeLuca is not warranted at this time.  DeLuca, supra.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's degenerative joint disease of the right knee has, 
however, presented a degree of impairment equal to a 10 
percent rating since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran has stated he has lost no time from work due to his 
knee disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased initial rating, in excess of 10 percent, for the 
veteran's degenerative joint disease of the right knee.  


III. Increased initial rating - Lateral instability of the 
right knee

As has been noted above, the veteran has been awarded an 
additional separate grant of service connection under 
Diagnostic Code 5257 for lateral instability of the right 
knee, with an initial 10 percent disability rating.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); VAOPGCPREC. 
23-97 (July 1, 1997).  Under this code, a 10 percent rating 
is warranted for slight impairment of the knee due to lateral 
instability or recurrent subluxation, and a 20 percent rating 
is warranted for moderate impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  After consideration of all 
evidence of record, moderate impairment of the right knee has 
been demonstrated, and an increased initial rating to 20 
percent under Diagnostic Code 5257 is warranted.  

When the veteran was first examined by the VA in December 
1995, he reported occasional swelling and buckling of the 
right knee joint.  Range of motion testing revealed crepitus 
in the right knee with motion.  Effusion of the right knee 
joint has also been noted on several occasions.  When he was 
examined for the second time in June 1999, some decrease in 
muscle strength was noted in the right knee, and his right 
medial collateral ligament was +1 loose.  The examiner also 
concurred with a May 1998 private medical examination report 
finding that the veteran would need total knee replacement 
surgery in the near future.  Finally, the veteran has 
presented credible sworn testimony that he experiences pain 
and instability of the right knee, especially after extended 
use.  He also cannot run due to his right knee disability.  
In light of 38 C.F.R. §§ 4.3 and 4.7, the evidence is 
sufficient to establish moderate impairment of the right knee 
due to subluxation and instability, which warrants a 20 
percent initial rating under Diagnostic Code 5257.  
Furthermore, the veteran has presented a degree of impairment 
due to instability and/or subluxation of the right knee equal 
to a 20 percent rating since the effective date of the claim.  
See Fenderson, supra.  

However, the preponderance of the evidence is against an 
increased initial rating of 30 percent for severe impairment 
of the right knee.  The medical evidence confirms full, or 
near full, range of motion of the right knee since his 
separation from service.  The June 1999 VA examination report 
confirmed +1 looseness of the medial collateral ligament, but 
also described the remainder of the right knee ligaments as 
intact.  Muscle strength of the right knee, at 5-/5, 
according to the June 1999 examination report, is not 
severely reduced.  Despite the veteran's right knee pain, he 
is able to both stand and walk unassisted, and without use of 
a support device.  Overall, the totality of the evidence is 
against a finding of severe impairment of the right knee due 
to such manifestations as instability and/or subluxation.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee instability and 
subluxation have themselves required no periods of 
hospitalization since his service separation, and are not 
shown by the evidence to present marked interference with 
employment in and of itself, as the veteran has stated he has 
lost no time from work due to his right knee disability.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected right knee disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased initial rating to 20 percent, and 
no higher, is warranted under Diagnostic Code 5257 for 
moderate lateral instability and recurrent subluxation of the 
right knee due to degenerative joint disease.  


ORDER

1.  The veteran's claim for an increased initial rating, in 
excess of 10 percent, for degenerative joint disease of the 
left knee, is denied.  

2.  A separate increased initial rating of 10 percent is 
awarded under Diagnostic Code 5257, for lateral instability 
and recurrent subluxation of the left knee.  

3.  The veteran's claim for an increased initial rating, in 
excess of 10 percent, for degenerative joint disease of the 
right knee, is denied.  

4.  An increased initial rating of 20 percent is warranted 
under Diagnostic Code 5257, for lateral instability and 
recurrent subluxation of the right knee.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

